DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
In Figures 1 and 2, reference numerals 120 and 150 are pointed at the same part.
In Figure 2, reference numeral 150 is used to point to two different parts.
In Figures 2 and 3, reference numerals 150 and 160 are pointed at the same part.
In Figure 3, multiple objects are pointed at as “first sensor 304”, including a box on the body and multiple tentacle arms. However, logic would dictate that there can be only one “first sensor”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: inside 302.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “a plurality of tiles positioned on each tentacle.” Specifically, Examiner notes that provided figures do not purport to show the tiles claimed.
In claim 4, “an elastomeric flexible material, substrate or fabric positioned on each of the plurality of tentacles and in between adjacent tiles of the plurality of tiles, wherein the elastomeric flexible material, substrate or fabric includes electro- and gecko adhesive tiles and is configured to conform or become compliant over and across contiguous and non- contiguous surfaces while still maintaining grasping ability.”
In claim 7, “a second sensor positioned on each of the plurality of tiles”.
In claim 10, “the plurality of tiles include a first set of tiles coupled to the first tentacle and a second set of tiles coupled to the second tentacle, wherein the first set of tiles apply a first shear force and the second set of tiles provide a second shear force that opposed the first shear force to grip the target object.”
In claim 11, “one or more tiles positioned on each tentacle.”
In claim 18, “a plurality of tiles.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “an elastomeric flexible material, substrate or fabric positioned on each of the plurality of tentacles and in between adjacent tiles of the plurality of tiles” which is not disclosed by Applicant in such a way as to reasonably convey possession of the invention. Given the fact that no tiles are shown in the drawings, nor are the positions, configurations, or manner of attachments of the tiles shown (see related drawing objections detailed hereinabove), going a step further and attempting to claim an elastomeric flexible material positioned in between adjacent tiles is certainly not described sufficiently. For example, would a tentacle with a tile at its base and a tile at its tip necessarily be considered to have adjacent tiles? And how would an elastomeric fabric positioned between tiles at the extremities differ from an elastomeric fabric positioned between two tiles that are extremely close together, perhaps so close that very little or no fabric would realistically fit? 
Furthermore, claim 4 recites “wherein the elastomeric flexible material, substrate or fabric includes electro- and gecko adhesive tiles and is configured to conform or become compliant over and across contiguous and non-contiguous surfaces while still maintaining grasping ability” which is not properly disclosed by Applicant. For example, the tentacles disclosed by Applicant are formed from a series of discrete, connected links. A fabric covering such links, even if it included its own adhesive tiles, would necessarily be unable to conform to sharp corners or large step changes due to the inherent size of each of the links.
Lastly, claim 4 recites “wherein the elastomeric flexible material, substrate or fabric is configured to detect elastic deformation and provide a measurement on the shear force” which is not properly disclosed by Applicant. No means by which the elastomeric flexible material, substrate, or fabric could detect deformation, i.e., while serving as an active sensor, is disclosed. Merely claiming such a capability at a high level is insufficient. Furthermore, Applicant has not disclosed a means by which the elastomeric flexible material, substrate, or fabric could provide a measurement on the shear force, i.e., the shear force applied by the plurality of tiles. Given the fact that the elastomeric flexible material, substrate, or fabric is positioned in between adjacent tiles, there is no practical manner in which the elastomeric flexible material, substrate, or fabric can directly experience what is occurring between the tiles and the target object. Even if the elastomeric flexible material, substrate, or fabric could measure the shear force, there is no means disclosed by Applicant, e.g., circuitry or other signaling means, by which the elastomeric flexible material, substrate, or fabric could relay that measurement to another part of the capture device.
Claim 18 recites steps of “releasing the multi-armed robotic capture device” and “performing a client contact and grasp of a client”. However, merely releasing the capture device, i.e., the body from the base, would not necessarily propel the body of the capture device to the client. For example, in an orbital environment, a body so released would merely float beside its base indefinitely, apparently lacking any means to maneuver to the target body. The mere fact that the body is free to move does not necessarily mean that the body would in fact move, much less in a particular direction, at a particular rate of speed, and additionally with a means to brake such that the body would not crash into the client satellite. Thus, Applicant does not appear to have disclosed an embodiment of the invention where the entirety of the capture device can be “released”. Dependent claims 19-20 fail to cure the deficiency.
Claim 5 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for capturing a space object that is at a distance but essentially motionless relative to a capture device, does not reasonably provide enablement for “the plurality of tentacles are configured to grip any type of target object having any size, shape, configuration, orientation, attitude motion or material of the target object to augment capture ability and minimize risk when capturing the target object even when the target object does not actively participate or comply during capture, wherein the target object is a space object”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In other words, the specification does not disclose the plurality of tentacles being able to grip an object having any size, shape, or configuration, such as an object that is orders of magnitude larger than the capture device itself, e.g., the International Space Station or an asteroid. Further, the specification does not disclose the plurality of tentacles being able to grip an object having any orientation or attitude motion, such as an object that is spinning around its axis at an extremely rapid pace. Further, the specification does not disclose the plurality of tentacles being able to grip an object having any material, due to the fact that a generic adhesive force per claim 1 is not guaranteed to work on any material, such as ice or dust on a comet. Further, the specification does not disclose the plurality of tentacles being able to grip an object that is purposefully trying to evade capture, such as a space object that accelerates away from the tentacles during capture.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 6-7 recite “a plurality of tiles positioned on teach tentacle…configured to apply a shear force on the target object to grip the target object using an adhesive force” which is indefinite, because it appears to require a shear force in order to grip the target with the adhesive force, thus conflating shear force and adhesive force. However, shear force and adhesive force are fundamentally different concepts. In general, adhesive forces do not require shear forces, and shear forces do not require adhesive forces. In this case, it is unclear why or how the plurality of tiles would apply shear forces on the target object to achieve an adhesive force. Claims 11 and 18 are likewise rejected, and their dependent claims fail to cure the deficiency.
Claim 2 recites “wherein the servicer is a satellite servicer” which is indefinite, because the recitation attempts to further limit an element of the invention that is not necessarily present. In other words, in embodiments of the claimed invention where the base is attached to a robotic arm, it is indefinite to try and further limit a servicer that is not present in the invention. Claim 20 is likewise rejected.
Claim 4 recites “wherein the elastomeric flexible material, substrate or fabric is configured to detect elastic deformation and provide a measurement on the shear force” which is indefinite, because it is unclear whether the elastomeric flexible material, substrate or fabric is configured to detect elastic deformation of itself, the target object, or something else. Furthermore, it is unclear how the measurement of the shear force is being provided and what part of the capture device is “receiving” the provided measurement.
Claim 7 recites “adjust the position of the plurality of tentacles or the plurality of tiles” which is indefinite, because it is unclear how the tentacles or the tiles could be adjusted individually, without necessarily adjusting the other, given the fact that the tiles are claimed as being located on the tentacles.
Claim 8 recites “a display configured to display the position of the plurality of tentacles” which is indefinite, because the manner in which the display is part of, or attached to, the capture device is unclear. Furthermore, it is unclear how such a display would be useful if the display is, for example, on the body or otherwise on the outside of the spacecraft, and thus unusable to a human operator.
Claim 10 recites “wherein the first set of tiles apply a first shear force and the second set of tiles apply a second shear force that opposes the first shear force to grip the target object” which is indefinite, because a shear force is generally defined as a force acting in a direction that is parallel to a surface. Thus, applying opposing shear forces to the target object would inherently act to rotate the object, instead of gripping the object.
Claim 11 recites “a processor coupled to the base, the body and one or more tentacles” which is indefinite, because it is unclear how the processor can be coupled, presumably physically, to the base, body and tentacles at the same time. For example, Figure 3 shows the controller 306 coupled to the body, but not the tentacles or the base.
Claim 11 recites “move or position the one or more tentacles based on shear forces on the space object” which is indefinite, because the processor is not claimed as having any means of knowing the shear forces. Furthermore, it is unclear whether the shear forces in said recitation are limited to the shear forces supposedly caused by the tiles, or whether shear forces can include shear forces imparted by other means or mechanisms.
Claim 18, line 8 recites “releasing the multi-armed robotic capture device” which is indefinite, because it is unclear what the capture device is being released from. Applicant’s description discloses an embodiment of the invention where the body of the capture device is released from the base of the capture device. However, nowhere does Applicant disclose an embodiment where the entirety of the capture device, i.e., including the base, is released from something. In other words, the base is a part of the capture device, and if the base were released from, e.g., a robotic arm or a servicer, it would have no means by which to subsequently reattach itself. If Applicant’s intent is to claim that the body is released from the base, then that should be specified in the claims. Dependent claims 19-20 fail to cure the deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atmur et al. (US 2010/0193640 A1), hereinafter Atmur, in view of Prahlad et. al. (US 2014/0064905 A1), hereinafter Prahlad.
Regarding claim 1, Atmur discloses a multi-armed robotic capture device (abstract, regarding a capture mechanism for space debris), comprising: 
a base (tether reel 40; fig. 3) that is configured to attach to a robotic arm or a servicer (satellite bus 41; fig. 3) and having a tether (tether 12; fig. 3); 
a body (grappling mechanism housing 30; fig. 3) that is coupled to the base via the tether (as shown in fig. 3); 
a plurality of tentacles (grappling arms 32; fig. 3) coupled to the body and configured to grip a target object (as shown in fig. 1).
Atmur does not appear to specifically disclose a plurality of tiles positioned on each tentacle of the plurality of tentacles and configured to apply a shear force on the target object to grip the target object using an adhesive force.
However, Prahlad is in the field of physical control of foreign objects in zero-gravity environments (abstract) and teaches a plurality of tiles (para. [0095], regarding one or more fingers 115 can characterize the electroadhesion pad 100; fig. 7A) positioned on each tentacle of the plurality of tentacles (boom 135; fig. 7A; each boom 135 equivalent to one of the plurality of grappling arms 32 of Atmur) and configured to apply a shear force on the target object to grip the target object using an adhesive force (para. [0107], regarding the EA pad also enables a decrease in complexity by gripping spacecraft surfaces with no moving parts, while also providing an inherent ability for non-mechanical proximity and contact detection; see also related rejection under §112(b) detailed hereinabove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capture device of Atmur to include a plurality of tiles positioned on each tentacle of the plurality of tentacles and configured to apply a shear force on the target object to grip the target object using an adhesive force as taught by Prahlad in order to ensure that the target object can be securely gripped by an additional adhesive force during operation (see Prahlad, para. [0107]).

Regarding claim 2, Atmur as modified discloses the invention in claim 1, and further discloses wherein the base (40) is configured to release the tether (12) to allow the body (30) to contact the target object a standoff distance away from the robotic arm or the servicer (as shown in fig. 1), wherein the servicer is a satellite servicer (as shown in fig. 1; Examiner notes that the mere intent for the servicer to be a satellite servicer does not affect the scope of the claimed invention, i.e., the multi-armed robotic capture device, and does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

Regarding claim 3, Atmur as modified discloses the invention in claim 1, and further discloses wherein the base (40) is configured to pull or tow the tether to reel or tow the body back to the base after the body has been allowed to contact the target object (para. [0024], regarding a tether reel 40 located on or within the structure of the satellite bus 41 is employed for extension and retraction of the tether for deployment of the grappling mechanism).

Regarding claim 5, Atmur as modified discloses the invention in claim 1, and further discloses wherein the plurality of tentacles are configured to grip any type of target object having any size, shape, configuration, orientation, attitude motion or material of the target object to augment capture ability and minimize risk when capturing the target object even when the target object does not actively participate or comply during capture, wherein the target object is a space object (see again Prahlad, para. [0107]; see also related §112(a) rejection detailed hereinabove).

Regarding claim 9, Atmur as modified discloses the invention in claim 1, and further discloses wherein the adhesive is at least one of an electro-adhesive or a gecko adhesive (see again Prahlad, para. [0095], regarding one or more fingers 115 can characterize the electroadhesion pad 100).

Regarding claim 10, Atmur as modified discloses the invention in claim 1, and further discloses wherein the plurality of tentacles (32) includes a first tentacle and a second tentacle that is opposite the first tentacle (as shown in fig. 3), wherein the plurality of tiles include a first set of tiles coupled to the first tentacle and a second set of tiles coupled to the second tentacle (per the combination of Prahlad in claim 1, each grappling arm 32 of Atmur is equipped with one or more fingers 115 of an electroadhesion pad 110 of Prahlad), wherein the first set of tiles apply a first shear force and the second set of tiles apply a second shear force that opposes the first shear force to grip the target object (para. [0024], regarding multiple grappling arms 32 are supported for rotatable motion by a grappling arm support structure 34 which allows opening and closing of the grappling arms to engage or release a piece of space debris; see also rejection of claim 10 under §112(b)).

Regarding claim 18, Atmur discloses a method of a multi-armed robotic capture device (abstract, regarding a capture mechanism for space debris), comprising: 
providing the multi-armed robotic capture device including a base (tether reel 40; fig. 3) that is configured to attach to a robotic arm or a servicer (satellite bus 41; fig. 3) and having a tether (tether 12; fig. 3), a body (grappling mechanism housing 30; fig. 3) that is coupled to the base via the tether (as shown in fig. 3), a plurality of tentacles (grappling arms 32; fig. 3) coupled to the body and configured to grip a target object (as shown in fig. 1);
releasing the multi-armed robotic capture device (fig. 1);
performing a client contact and grasp of a client using the multi-armed robotic capture device (as shown in figs. 1 and 2A-2F); and
retracting the multi-armed robotic capture device and the client (para. [0025], regarding after capture of the ionized debris, tether 12 may be retracted into the satellite and the captured mass from the debris field employed for ejection; see also para. [0009]).
Atmur does not appear to specifically disclose a plurality of tiles positioned on each tentacle of the plurality of tentacles and configured to apply a shear force on the target object to grip the target object using an adhesive force.
However, Prahlad is in the field of physical control of foreign objects in zero-gravity environments (abstract) and teaches a plurality of tiles (para. [0095], regarding one or more fingers 115 can characterize the electroadhesion pad 100; fig. 7A) positioned on each tentacle of the plurality of tentacles (boom 135; fig. 7A; each boom 135 equivalent to one of the plurality of grappling arms 32 of Atmur) and configured to apply a shear force on the target object to grip the target object using an adhesive force (para. [0107], regarding the EA pad also enables a decrease in complexity by gripping spacecraft surfaces with no moving parts, while also providing an inherent ability for non-mechanical proximity and contact detection; see also related rejection under §112(b) detailed hereinabove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capture device of Atmur to include a plurality of tiles positioned on each tentacle of the plurality of tentacles and configured to apply a shear force on the target object to grip the target object using an adhesive force as taught by Prahlad in order to ensure that the target object can be securely gripped by an additional adhesive force during operation (see Prahlad, para. [0107]).

Regarding claim 19, Atmur as modified discloses the invention in claim 18, and further discloses the invention further comprising releasing the client and re-stowing the multi-armed robotic capture device (see again para. [0025]; see also para. [0026], regarding the tether is retracted drawing the debris to the satellite, step 514, and the mechanical ram is retracted to impart a calculated energy level, step 516, the satellite is oriented for the desired orbital plane change, step 518, and ram is then released to eject the debris and introduce a resulting orbital velocity change in the satellite for the orbital plane change and, possibly, ensure the space debris' reentry to earth, step 520).

Regarding claim 20, Atmur as modified discloses the invention in claim 18, and further discloses wherein the base (40) is configured to release the tether to allow the body to contact the target object a standoff distance away from the robotic arm or the servicer (as shown in fig. 1), wherein the servicer is a satellite servicer (as shown in fig. 1; Examiner notes that the mere intent for the servicer to be a satellite servicer does not affect the scope of the claimed invention, i.e., the multi-armed robotic capture device, and does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

Claims 6-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atmur et al. (US 2010/0193640 A1), hereinafter Atmur, in view of Prahlad et. al. (US 2014/0064905 A1), hereinafter Prahlad, as applied in claim 1, and further in view of Goff et al. (US 2012/0076629 A1), hereinafter Goff.
Regarding claim 6, Atmur as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising: a first sensor configured to detect a shape or a configuration of the target object; a controller coupled to the first sensor and the plurality of tentacles and configured to: control, move or position the plurality of tentacles based on the detected shape or configuration of the target object.
However, Goff is in the field of non-cooperatively capturing an object (abstract) and teaches a first sensor (sensors 132; fig. 1a) configured to detect a shape or a configuration of the target object (para. [0046], regarding the control apparatus 128 also includes one or more sensors 132 to provide current information regarding object 124 and capture head 116 size, velocity, shape, and/or texture); a controller (control apparatus 128; fig. 1a) coupled to the first sensor (see again para. [0046]) and the plurality of tentacles (boom 104, equivalent to each of the grappling arms 32 of Atmur) and configured to: control, move or position the plurality of tentacles based on the detected shape or configuration of the target object (para. [0046], regarding the control apparatus 128 is associated with the boom 104 and/or capture head 116 and includes one or more computers and associated software within the sticky boom to receive sensor 132 inputs, and in response, control boom deployers 108 and the capture head 116; figs. 1a and 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capture device of Atmur to include a first sensor configured to detect a shape or a configuration of the target object; a controller coupled to the first sensor and the plurality of tentacles and configured to: control, move or position the plurality of tentacles based on the detected shape or configuration of the target object as taught by Goff in order to ensure that the capture device is able to properly maneuver itself based on the circumstances of the target object (see Goff, para. [0046]).

Regarding claim 7, Atmur as modified discloses the invention in claim 6, but does not appear to specifically disclose the invention further comprising: a second sensor positioned on each of the plurality of tiles and configured to detect the adhesive contact of each tile and thus the shear forces on the target object; wherein the controller is configured to: adjust the position of the plurality of tentacles or the plurality of tiles based on the detected shear forces.
However, Goff teaches a second sensor positioned on each of the plurality of tiles (para. [0056], regarding electrical connections may include power, sensor inputs 132 from the capture head 116 to the boom 104) and configured to detect the adhesive contact of each tile and thus the shear forces on the target object (para. [0083], regarding the capture head 116 and non-cooperative capture device 120 may have any combination or presence/absence of fixed or articulated capture heads, springs, number of pads, resettable or non-resettable adhesives, sensors, brakes, actuators, springs, and materials); wherein the controller (128) is configured to: adjust the position of the plurality of tentacles or the plurality of tiles based on the detected shear forces (para. [0133], regarding the control apparatus 128 minimizes forces applied by the capture head 116 to the object 124; forces are minimized in order to reduce the chance of the object 124 bouncing off the capture head 116 after initial contact is made; fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Atmur to include a second sensor positioned on each of the plurality of tiles and configured to detect the adhesive contact of each tile and thus the shear forces on the target object; wherein the controller is configured to: adjust the position of the plurality of tentacles or the plurality of tiles based on the detected shear forces as taught by Goff in order to ensure that the capture device is able to properly maneuver itself based on the circumstances of the target object (see Goff, para. [0046]).

Regarding claim 8, Atmur as modified discloses the invention in claim 6, and further discloses the invention further comprising: a display configured to display the position of the plurality of tentacles and the shear forces on the target object (see again Goff, para. [0046], regarding the control apparatus 128 is associated with the fixed surface 100, and includes controls, indicators, displays, and other user interface elements to allow a human operator to control the sticky boom).

Regarding claim 11, Atmur discloses a robotic capture device (abstract, regarding a capture mechanism for space debris), comprising: 
a base (tether reel 40; fig. 3) that is configured to attach to a servicer (satellite bus 41; fig. 3) and having a tether (tether 12; fig. 3); 
a body (grappling mechanism housing 30; fig. 3) that is coupled to the base via the tether (as shown in fig. 3); 
one or more tentacles (grappling arms 32; fig. 3) coupled to the body and configured to provide grip to a space object (as shown in fig. 1).
Atmur does not appear to specifically disclose one or more tiles positioned on each tentacle of the one or more tentacles and configured to apply a shear force on the space object to grip the space object using an adhesive; and a processor coupled to the base, the body and one or more tentacles and configured to: move or position the one or more tentacles based on shear forces on the space object.
However, Prahlad is in the field of physical control of foreign objects in zero-gravity environments (abstract) and teaches one or more tiles (para. [0095], regarding one or more fingers 115 can characterize the electroadhesion pad 100; fig. 7A) positioned on each tentacle of the one or more tentacles (boom 135; fig. 7A; each boom 135 equivalent to one of the plurality of grappling arms 32 of Atmur) and configured to apply a shear force on the space object to grip the space object using an adhesive (para. [0107], regarding the EA pad also enables a decrease in complexity by gripping spacecraft surfaces with no moving parts, while also providing an inherent ability for non-mechanical proximity and contact detection; see also related rejection under §112(b) detailed hereinabove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capture device of Atmur to include one or more tiles positioned on each tentacle of the one or more tentacles and configured to apply a shear force on the space object to grip the space object using an adhesive as taught by Prahlad in order to ensure that the target object can be securely gripped by an additional adhesive force during operation (see Prahlad, para. [0107]).
Furthermore, Goff teaches a processor (128) coupled to the base, the body and one or more tentacles (as shown in fig. 1a; see related rejection under §112(b)) and configured to: move or position of the one or more tentacles based on shear forces on the space object (para. [0133], regarding the control apparatus 128 minimizes forces applied by the capture head 116 to the object 124; forces are minimized in order to reduce the chance of the object 124 bouncing off the capture head 116 after initial contact is made; fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Atmur to include a processor coupled to the base, the body and one or more tentacles and configured to: move or position the one or more tentacles based on shear forces on the space object as taught by Goff in order to ensure that the capture device is able to properly maneuver itself based on the circumstances of the target object (see Goff, para. [0046]).

Regarding claim 12, Atmur as modified discloses the invention in claim 11, and further discloses the invention further comprising: a memory (para. [0024], regarding A controller 42, which may be a separate computer system or an integrated element of the satellite control system; Examiner notes that computer systems inherently have a memory); a wired or wireless communication device (para. [0024], regarding a controller 42 controls the tether and capture mechanism for interception of the debris, to allow extension and retraction of the tether on the reel as required for the chosen energy extraction method and for timed release of the debris; Examiner notes that the control 42 would necessarily have to have either a wired or wireless communication device to communicate instructions to the tether reel 40 located remotely, as shown in fig. 3); and a power source configured to provide power to move or position the one or more tentacles and reel or tow the body via the tether (satellite electrical system of the satellite bus 41, see para. [0024]).

Regarding claim 13, Atmur as modified discloses the invention in claim 11, and further discloses wherein the base (40) has a motorized reel that is configured to release or pull the tether to release or capture the body (para. [0024], regarding a tether reel 40 located on or within the structure of the satellite bus 41 is employed for extension and retraction of the tether for deployment of the grappling mechanism; fig. 3).

Regarding claim 14, Atmur as modified discloses the invention in claim 11, but does not appear to specifically disclose wherein the one or more tiles and the one or more tentacles are reconfigurable and are configured to control or adjust an amount of the shear force applied by each of the one or more tiles and each of the one or more tentacles without losing the grip of the space object, wherein the one or more tiles are configured to be turned on or turned off to make a soft or hard contact to grab the space object.
However, Prahlad teaches wherein the one or more tiles and the one or more tentacles are reconfigurable and are configured to control or adjust an amount of the shear force applied by each of the one or more tiles and each of the one or more tentacles without losing the grip of the space object (para. [0056], regarding a plurality of electroadhesive devices may be placed against foreign object 14, such that additional electrostatic forces against the object can be provided; the combination of electrostatic forces may be sufficient to lift, move, pick and place, or otherwise handle the foreign object), wherein the one or more tiles are configured to be turned on or turned off to make a soft or hard contact to grab the space object (para. [0057], regarding removal of the electrostatic adhesion voltages from electrodes 18 ceases the electrostatic adhesion force between electroadhesive device 10 and the surface 12 of foreign object 14, thus, when there is no electrostatic adhesion voltage between electrodes 18, electroadhesive device 10 can move more readily relative to surface 12; this condition allows the electroadhesive device 10 to move before and after an electrostatic adhesion voltage is applied; see also para. [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Atmur such that the one or more tiles and the one or more tentacles are reconfigurable and are configured to control or adjust an amount of the shear force applied by each of the one or more tiles and each of the one or more tentacles without losing the grip of the space object, wherein the one or more tiles are configured to be turned on or turned off to make a soft or hard contact to grab the space object in order to ensure that the space object can be properly maneuvered during operation (see Prahlad, para. [0056]).

Regarding claim 15, Atmur as modified discloses the invention in claim 11, and further discloses wherein the processor is configured to control the shear forces on the space object (see again Goff, para. [0133]).

Regarding claim 16, Atmur discloses the invention in claim 11, and further discloses wherein the tether length is predetermined an adjustable for positioning the capture mechanism for capturing space debris (see para. [0018]), but does not appear to specifically disclose wherein the tether is approximately 25-35 meters long and allows the body to standoff from the servicer at a standoff distance of approximately 25-35 meters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the tether is approximately 25-35 meters long and allows the body to standoff from the servicer at a standoff distance of approximately 25-35 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that the tether has the correct length to accomplish the desired moment transfer while ensuring accuracy (see Atmur, paras. [0018-0020]).
	
Regarding claim 17, Atmur as modified discloses the invention in claim 11, but does not appear to specifically disclose the invention further comprising: a camera or a laser range finder configured to determine a distance to the space object, a shape of the space object or a size of the space object; wherein the processor is configured to: control deployment of the body to the space object based on the distance, the shape or the size of the space object.
However, Goff teaches a camera or a laser range finder configured to determine a distance to the space object, a shape of the space object or a size of the space object (para. [0046], regarding the control apparatus 128 also includes one or more sensors 132 to provide current information regarding object 124 and capture head 116 size, velocity, shape, and/or texture; sensors 132 may include one or more cameras, radar devices, LIDAR, or optical devices); wherein the processor is configured to: control deployment of the body to the space object based on the distance, the shape or the size of the space object (para. [0046], regarding the control apparatus 128 is associated with the fixed surface 100, and includes one or more computers and associated software to receive sensor 132 inputs and in response control boom deployers 108 and the capture head 116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Atmur to include a camera or a laser range finder configured to determine a distance to the space object, a shape of the space object or a size of the space object; wherein the processor is configured to: control deployment of the body to the space object based on the distance, the shape or the size of the space object as taught by Goff in order to ensure that the capture device can be properly and accurately deployed (see Goff, para. [0046]).


Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647